                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            USA,
                                   7                                                            Case No. 17-cr-00564-WHO-1
                                                           Plaintiff,
                                   8
                                                    v.                                          CIVIL PRETRIAL ORDER
                                   9
                                            ASHOT TADEVOSYAN and
                                  10        ARTHUR ATOIAN,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                                 A jury trial has been set in this matter for April 13, 2020, beginning at 8:30 A.M. with an
                                  13
                                       attorney conference and jury selection to follow thereafter. A Pretrial Conference has been set for
                                  14

                                  15   March 30, 2020 at 2:00 P.M.

                                  16             The following scheduling deadlines and hearing dates have been set:

                                  17
                                       1.        Pretrial Conference and Statement
                                  18
                                                 Not less than 28 days prior to the Pretrial Conference, counsel shall exchange (but not file
                                  19
                                       or lodge) the papers described in Civil L.R. 16-10(b)(7), (8), (9) and (10), and any motions in
                                  20
                                       limine.
                                  21
                                                 At least 21 days before the Pretrial Conference, lead trial counsel shall meet and confer
                                  22
                                       with respect to:
                                  23              • Preparation and content of the joint pretrial conference statement;
                                  24
                                                    •    Resolution of any differences between the parties regarding the preparation and
                                  25                     content of the joint pretrial conference statement and the preparation and exchange
                                  26                     of pretrial materials to be served and filed pursuant to this Order. To the extent
                                                         such differences are not resolved, the parties will present the issues in the pretrial
                                  27                     conference statement so that the judge may rule on the matter during the Pretrial
                                  28                     Conference; and
                                                   •     Settlement.
                                   1

                                   2          At least 14 days prior to the Pretrial Conference, the parties shall file a joint pretrial
                                   3   conference statement containing the following information:
                                   4          a.         The Action
                                   5                     (i) Substance of the Action. A brief description of the substance of claims and
                                   6   defenses that remain to be decided.
                                   7                     (ii) Relief Prayed. A detailed statement of all the relief claimed, particularly
                                   8   itemizing all elements of damages claimed as well as witnesses, documents, or other evidentiary
                                   9   material to be presented concerning the amount of those damages.
                                  10          b.         The Factual Basis of the Action
                                  11                     (i) Undisputed Facts. A plain and concise statement of all relevant facts not
                                  12   reasonably disputable, as well as which facts parties will stipulate for incorporation into the trial
Northern District of California
 United States District Court




                                  13   record without the necessity of supporting testimony or exhibits.
                                  14                     (ii) Disputed Factual Issues. A plain and concise statement of all disputed factual
                                  15   issues that remain to be decided.
                                  16                     (iii) Agreed Statement. A statement assessing whether all or part of the action
                                  17   may be presented upon an agreed statement of facts.
                                  18                     (iv) Stipulations. A statement of stipulations requested or proposed for pretrial or
                                  19   trial purposes.
                                  20          c.         Disputed Legal Issues
                                  21                     (i) Points of Law. Without extended legal argument, a concise statement of each
                                  22   disputed point of law concerning liability or relief, citing supporting statutes and decisions setting
                                  23   forth briefly the nature of each party's contentions concerning each disputed point of law,
                                  24   including procedural and evidentiary issues.
                                  25                     (ii) Proposed Conclusions of Law. If the case is to be tried without a jury, unless
                                  26   otherwise ordered, parties should briefly indicate objections to proposed conclusions of law.
                                  27          d.         Trial Preparation
                                  28                     (i) Witnesses to be Called. A list of all witnesses likely to be called at trial, other
                                                                                             2
                                   1   than solely for impeachment or rebuttal, together with a brief statement following each name

                                   2   describing the substance of the testimony to be given.

                                   3                   (ii) Exhibits, Schedules and Summaries. A list of all documents and other items to

                                   4   be offered as exhibits at the trial, other than solely for impeachment or rebuttal, with a brief

                                   5   statement following each describing its substance or purpose and the identity of the sponsoring

                                   6   witness. Unless otherwise ordered, parties will indicate their objections to the receipt in evidence

                                   7   of exhibits and materials lodged and that counsel have conferred respecting such objections.

                                   8                   (iii) Estimate of Trial Time. An estimate of the number of court days needed for

                                   9   the presentation of each party’s case, indicating possible reductions in time through proposed

                                  10   stipulations, agreed statements of facts, or expedited means of presenting testimony and exhibits.

                                  11                   (iv) Use of Discovery Responses. Counsel shall cite possible presentation at trial

                                  12   of evidence, other than solely for impeachment or rebuttal, through use of excerpts from
Northern District of California
 United States District Court




                                  13   depositions, interrogatory answers, or responses to requests for admission. Counsel shall indicate

                                  14   any objections to use of these materials and that counsel has conferred respecting such objections.

                                  15                   (v) Further Discovery or Motions. A statement of all remaining discovery or

                                  16   motions, including motions in limine.

                                  17           e.      Trial Alternatives and Options

                                  18                   (i) Settlement Discussion. A statement summarizing the status of settlement

                                  19   negotiations and indicating whether further negotiations are likely to be productive.

                                  20                   (ii) Consent to Trial Before a Magistrate Judge. A statement whether reference of

                                  21   all or part of the action to a master or magistrate judge is feasible, including whether the parties

                                  22   consent to a court or jury trial before a magistrate judge, with appeal directly to the Ninth Circuit.

                                  23                   (iii) Amendments, Dismissals. A statement of requested or proposed amendments

                                  24   to pleadings or dismissals of parties' claims or defenses.

                                  25                   (iv) Bifurcation, Separate Trial of Issues. A statement of whether bifurcation or a

                                  26   separate trial of specific issues is feasible and desired.

                                  27   2.      Witnesses

                                  28           a.      Jury Trials. The Pretrial Conference Statement shall include the witness list
                                                                                           3
                                   1   required in part by 1(d)(i) above. In addition, in the case of expert witnesses, the summary shall

                                   2   clearly state the expert’s theories and conclusions and the basis therefore and shall be

                                   3   accompanied by a curriculum vitae; if the expert has prepared a report in preparation for the

                                   4   testimony, a copy thereof shall be furnished to opposing counsel. Witnesses not included on the

                                   5   list may be excluded from testifying.

                                   6           b.      Non-Jury Trials. In non-jury cases, any party may serve and lodge with the Court a

                                   7   written narrative statement of the proposed direct testimony of each witness under that party’s

                                   8   control in lieu of a summary. Each statement shall be marked as an exhibit and shall be in a form

                                   9   suitable to be received into evidence.

                                  10   3.      Jury Instructions

                                  11           a.      Joint Set of Instructions. The parties shall jointly prepare a set of jury instructions,

                                  12   and shall file the proposed instructions at least fourteen days prior to the Pretrial Conference. The
Northern District of California
 United States District Court




                                  13   submission shall contain both agreed upon instructions (which shall be so noted), and contested

                                  14   instructions, all in the order in which they should be read to the jury. Where contested instructions

                                  15   are included, they should be annotated both with the proponent’s authority for seeking the

                                  16   instruction and the opponent’s reason for opposition. Counsel shall deliver to Chambers a copy of

                                  17   the joint submission on a CD/DVD in Word format. The label shall include the case number and a

                                  18   description of the documents.

                                  19           b.      Substance and Format of Instructions. The instructions shall cover all substantive

                                  20   issues and other points not covered by the Ninth Circuit Manual of Model Jury Instructions. Each

                                  21   requested instruction shall be typed in full on a separate page and citations to the authorities upon

                                  22   which the instruction is based shall be included. Instructions shall be brief, clear, written in plain

                                  23   English, and free of argument. Pattern or form instructions shall be revised to address the

                                  24   particular facts and issues of this case.

                                  25           c.      Preliminary Statement and Instructions. If the parties wish to have a preliminary

                                  26   statement read to the jury, and/or preliminary instructions given to the jury, they shall jointly

                                  27   prepare and file the text of the proposed preliminary statement and/or preliminary instructions at

                                  28   least fourteen days prior to the Pretrial Conference.
                                                                                          4
                                   1          d.      Voir Dire and Verdict Forms. Each party shall file proposed questions for jury voir

                                   2   dire and a proposed Form of Verdict at least fourteen days prior to the Pretrial Conference.

                                   3   4.     Findings of Fact and Conclusions of Law

                                   4          In non-jury cases, each party shall file at least fourteen days prior to the Pretrial

                                   5   Conference proposed Findings of Fact and Conclusions of Law on all material issues. The Court

                                   6   requests that the parties hyperlink each proposed Finding of Fact to any supporting evidence.

                                   7   Proposed Findings shall be brief, written in plain English, and free of pejorative language,

                                   8   conclusions and argument. Parties shall deliver to Chambers copies of Proposed Findings of Fact

                                   9   and Conclusions of Law on a CD/DVD in Word format, with a label including the name of the

                                  10   case, the case number and a description of the submission.

                                  11   5.     Exhibits

                                  12          a.      Provide Copies of Exhibits to Other Parties. Each party shall provide every other
Northern District of California
 United States District Court




                                  13   party with one set of all proposed exhibits, charts, schedules, summaries, diagrams, and other

                                  14   similar documentary materials to be used in its case in chief at trial, together with a complete list

                                  15   of all such proposed exhibits. Voluminous exhibits shall be reduced by elimination of irrelevant

                                  16   portions or through the use of summaries. Each item shall be pre-marked with a trial exhibit

                                  17   sticker (“Trial Exhibit No.__”), not deposition exhibit label, and defendant’s exhibit numbers shall

                                  18   be sequenced to begin after plaintiff’s exhibit numbers. If there are numerous exhibits, they

                                  19   should be provided in three-ring binders with marked tab separators. All exhibits that have not

                                  20   been provided as required are subject to exclusion.

                                  21          b.      Stipulations re Admissibility. At least fourteen days prior to the Pretrial

                                  22   Conference, the parties shall make a good faith effort to stipulate to exhibits’ admissibility. If

                                  23   stipulation is not possible, the parties shall make every effort to stipulate to authenticity and

                                  24   foundation absent a legitimate (not tactical) objection.

                                  25          c.      Objections to Exhibits. In addition to the exhibit list, counsel shall confer with

                                  26   respect to any other objections to exhibits in advance of the Pretrial Conference. Each party shall

                                  27   file a statement briefly identifying each item objected to, the grounds for the objection, and the

                                  28   position of the offering party at least fourteen days prior to the date set for the Pretrial Conference.
                                                                                          5
                                   1          d.      Provide Copies of Exhibits to Court. One set of exhibits shall be provided to the

                                   2   Court in Chambers on the Friday prior to the trial date, in binders, marked, tabbed, and indexed in

                                   3   accordance with Local Rule 16-10(b)(7). Exhibits shall be identified as follows:

                                   4
                                                                     UNITED STATES DISTRICT COURT
                                   5                               NORTHERN DISTRICT OF CALIFORNIA
                                   6                                  TRIAL EXHIBIT 100
                                   7

                                   8                               CASE NO. _____________________

                                   9
                                                                   DATE ENTERED_________________
                                  10

                                  11                               BY __________________________
                                  12                                          DEPUTY CLERK
Northern District of California
 United States District Court




                                  13

                                  14   Blocks of numbers shall be assigned to fit the needs of the case (e.g., Plaintiff has 1-100,
                                  15   Defendant has 101-200). The parties shall not mark duplicate exhibits (e.g., plaintiff and
                                  16   defendant shall not mark the same exhibit; only one copy of the exhibit shall be marked).
                                  17          e.      Witness Binders. If all of the exhibits in a case do not fit in one binder, then the
                                  18   parties shall prepare a witness binder for each witness that will testify regarding three or more
                                  19   exhibits.
                                  20          f.      Disposition of Exhibits after Trial. Upon the conclusion of the trial, each party
                                  21   shall retain its exhibits through the appellate process. It is each party’s responsibility to make
                                  22   arrangements with the Clerk of Court to file the record on appeal.
                                  23   6.     Motions In Limine
                                  24          Any party wishing to have motions in limine heard prior to the commencement of trial
                                  25   must file them at least fourteen days prior to the date set for the Pretrial Conference. All motions
                                  26   in limine shall be contained in one document, limited to 25 pages pursuant to Civil L.R. 7-2(b),
                                  27   with each motion listed as a subheading. Opposition to the motions in limine shall be contained in
                                  28
                                                                                          6
                                   1   one document, limited to 25 pages, with corresponding subheadings, and shall be filed at least

                                   2   seven days prior to the Pretrial Conference. No reply papers will be considered. The motions will

                                   3   be heard at the Pretrial Conference or at such other time as the Court may direct. Nothing in this

                                   4   provision prevents a party from noticing its motions in limine regularly for hearing on or prior to

                                   5   the final date for hearing dispositive motions. No leave to file under seal will be granted with

                                   6   respect to motions in limine.

                                   7   7.        Other Pretrial Matters

                                   8             a.    Status Conferences. Any party desiring to confer with the Court may, upon notice

                                   9   to all other parties, arrange a conference through the Courtroom Deputy, Jean Davis, at 415-522-

                                  10   2077 or whocrd@cand.uscourts.gov.

                                  11             b.    Settlement Conferences. Parties wishing to arrange a settlement conference before

                                  12   another judge or magistrate judge may do so by contacting the Courtroom Deputy.
Northern District of California
 United States District Court




                                  13             c.    Daily Transcripts. Should a daily transcript and/or realtime reporting be desired,

                                  14   the parties shall make arrangements with Rick Duvall, Court Reporter Supervisor, at 415-522-

                                  15   2079 or Richard_Duvall@cand.uscourts.gov, at least seven calendar days prior to the trial date.

                                  16   8.        Trial Matters

                                  17             a.    The normal trial schedule will be from 8:00 a.m. to 1:00 p.m. (or slightly longer to

                                  18   finish a witness) with two fifteen minute breaks. Trial is usually held from Monday through

                                  19   Friday.

                                  20             b.    Ordinarily, the Court will set fixed time limits for each side at the Final Pretrial

                                  21   Conference.

                                  22             c.    Expert witnesses are limited to the scope of their expert reports on direct

                                  23   examination. F.R.C.P. 26(a)(2) and 37(c).

                                  24             d.    Parties must meet and confer to exchange any visuals, graphics or exhibits to be

                                  25   used in opening statements. Unless otherwise agreed, the exchange must occur no later than

                                  26   Wednesday before the trial. Any objections not resolved must be filed in writing by Thursday

                                  27   before trial. The parties shall be available by telephone Friday before trial to discuss the issue

                                  28   raised with the Court.
                                                                                          7
                                   1          e.      The parties shall disclose the witnesses whom they will call at trial on any given

                                   2   day by at least 2:00 p.m. the court day before their testimony is expected. Failure to have a

                                   3   witness ready to proceed at trial will usually constitute resting.

                                   4          f.      The Court takes a photograph of each witness prior to the witness’s testimony.

                                   5          g.      Other than a party or party representative, fact witnesses are excluded from the

                                   6   courtroom until they are called to testify, and may not attend in the gallery until their testimony is

                                   7   complete.

                                   8          h.      The Court does not typically allow bench conferences. If there are matters that

                                   9   need to be raised with the Court outside the presence of the jury, the parties should raise them in

                                  10   the morning before trial or during recess. With advance notice, the Court is usually available at

                                  11   7:30 a.m. to address such matters.

                                  12   9.     Miscellaneous
Northern District of California
 United States District Court




                                  13          a.      Please DO NOT call Chambers. If you need to contact the Courtroom Deputy,

                                  14   please call (415) 522-2077 and leave a message if the deputy is not available, or email

                                  15   whocrd@cand.uscourts.gov.

                                  16          b.      Copies. Each document filed or lodged with the Court must be accompanied by a

                                  17   three-hole punched copy for use in the Judge’s chambers. In addition, one copy of the witness and

                                  18   exhibit lists should be furnished to the court reporter.

                                  19   IT IS SO ORDERED.

                                  20   Dated: December 12, 2019
                                                                                                      ________________________
                                  21                                                                  William H. Orrick
                                  22                                                                  United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
